Citation Nr: 1444425	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  06-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating based on individual unemployability for the period prior to April 23, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In a December 2008 decision, the Board denied the Veteran's claim for an increased rating for his service-connected PTSD.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court issued a memorandum decision, wherein it vacated that part of the Board's December 2008 decision that denied a rating in excess of 50 percent for PTSD.  The Court then remanded this issue for further appellate consideration in accordance with the March 2011 memorandum decision, to include the development of the claim of entitlement to a total disability rating based upon individual unemployability (TDIU), which the Court determined was raised by the record. 

During the pendency of this appeal, in a December 2012 rating decision, the RO granted service connection for prostate cancer associated with herbicide exposure and assigned a 100 percent evaluation, effective April 23, 2012.  As such, the Veteran's combined rating has remained 100 percent since April 23, 2012.  Accordingly, the Board's review of the issue of entitlement to a TDIU has been limited to the period prior to April 23, 2012.  

In a December 2013 decision, the Board denied the Veteran's claim for an increased rating in excess of 50 percent for his service-connected PTSD, and it remanded the issue of entitlement to a TDIU for the period prior to April 23, 2012 for additional development.  




	(CONTINUED ON NEXT PAGE)

REMAND

When the Board last reviewed the case in December 2013, it noted that the Veteran's claim of entitlement to a TDIU for the period prior to April 23, 2012 was denied by the RO because the Veteran did not meet the scheduler criteria for TDIU of 38 C.F.R. § 4.16(a) (2013).  In this regard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, must submit to the Director, VA Compensation and Pension Service, for extraschedular consideration in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b). 

The Board further noted that with respect to the claim for TDIU on an extraschedular basis, the October 2004 VA examiner confirmed the Veteran's diagnosis of PTSD, and noted the Veteran's report of leaving his job as a salesman in September 2003, after 29 years, because of increased conflicts with customers.  In addition, during the March 2006 VA examination, the Veteran reported that he retired because of his inability to get along with others, to include personnel.  Further, the November 2006 VA examiner noted that the Veteran's PTSD symptoms impeded his ability to sustain employment.  In addition, the April 2012 VA examiner noted that if the Veteran was seeking employment, his PTSD symptoms would probably interfere with work efficiency, and he would need to find a job that did not require much interaction with the public due to his irritable mood.  In this regard, the Board noted that the Veteran's career of 29 years was centered around his ability to interact with the public, as he was a salesman.  

The Board determined that there was evidence to suggest that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD for the period prior to April 23, 2012.  Therefore, the Board found that referral of the Veteran's claim to the Director, VA Compensation and Pension Service, was warranted, as it lacked the authority to assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

In May 2014, the RO reviewed the Veteran's claims file and determined that the "totality of the evidence does not show that the Veteran would be unemployable in all environments solely due to service-connected disabilities." As such, the RO concluded that entitlement to a TDIU on an extraschedular basis for the period prior to April 23, 2012 was denied.  

The Board, however, finds such opinion inadequate for adjudication purposes for several reasons.  Significantly, the Appeals Management Center did not comply with the Board's remand directive to refer the case to Director, VA Compensation and Pension Service, for extraschedular consideration as per 38 C.F.R. § 4.16(b).  Moreover, the RO applied an incorrect legal standard when it found that the Veteran was not "unemployable in all environments solely due to service-connected disabilities."  In this regard, in order to warrant a TDIU on an extraschedular basis, a veteran that is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  

As there has not been substantial compliance with the December 2013 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must refer the claim to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled a TDIU prior to April 23, 2012, as per 38 C.F.R. § 4.16(b).  The RO must include in this referral a full statement as to the Veteran's service-connected disabilities, employment history, education, and vocational attainment and all other factors having a bearing on the issue.  The Director, VA Compensation and Pension, is requested to provide adequate reasons and bases for any decision.  

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



